 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JAYAKRISHNAN K/ NAIR, et al.,                     CASE NO. C19-1296 MJP

11                                  Plaintiffs,               ORDER GRANTING
                                                              DEPARTMENT OF SOCIAL AND
12                  v.                                        HEALTH SERVICES AND RANDY
                                                              WILSON’S MOTION TO DISMISS
13          CHANNA COPELAND, et al.,

14                                  Defendants.

15

16          The above-entitled Court, having received and reviewed Defendants Department of

17   Social and Health Services’ and Randy Wilson’s Motion to Dismiss (Dkt. No. 55), and noting

18   that no opposition to that motion has been filed by Plaintiffs, rules as follows:

19          IT IS ORDERED that the motion is GRANTED; this matter is DISMISSED as to

20   Defendants Department of Social and Health Services and Randy Wilson on the following

21   grounds:

22

23

24

     ORDER GRANTING DEPARTMENT OF SOCIAL AND HEALTH SERVICES AND RANDY WILSON’S
     MOTION TO DISMISS - 1
 1         1. This Court lacks subject matter jurisdiction in that Plaintiffs’ request to vacate King

 2            County Superior Court orders is in violation of the Rooker-Feldman doctrine and the

 3            Younger abstention doctrine.

 4         2. Plaintiffs have failed to file their tort claims in accordance with RCW 4.92.

 5         3. Plaintiffs’ complaint fails to state a claim for which relief can be granted, fails to

 6            establish a cognizable legal theory, and fails to offer sufficient facts to support

 7            recovery of damages.

 8         4. Both Defendants Department of Social and Health Services and Randy Wilson are

 9            entitled to Eleventh Amendment immunity.

10         5. Service was not properly effected on Randy Wilson in his individual capacity.

11

12         The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

13         Dated February 20, 2020.

14

15
                                          A
                                          Marsha J. Pechman
                                          United States Senior District Judge
16

17

18

19

20

21

22

23

24

     ORDER GRANTING DEPARTMENT OF SOCIAL AND HEALTH SERVICES AND RANDY WILSON’S
     MOTION TO DISMISS - 2
